                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DARRYL CONQUEST,                                       )
                                                       )
                       Plaintiff,                      )
                                                       )
         -vs-                                          )         Civil Action No. 17-158
                                                       )
NANCY A. BERRYHILL,1                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
         Defendant.                                    )

AMBROSE, Senior District Judge


                                              OPINION

         Pending before the court are Cross-Motions for Summary Judgment. (ECF Nos. 10 and

13). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 11 and 14). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am denying Plaintiff’s Motion for Summary Judgment (ECF No. 10) and granting Defendant’s

Motion for Summary Judgment. (ECF No. 14).

I. BACKGROUND

         Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying his applications for disability insurance benefits and supplemental security

insurance benefits pursuant to the Social Security Act. Plaintiff filed his applications alleging he

had been disabled since July 1, 2009.         (ECF No. 8-8, pp. 9, 11).      On October 15, 2015,

Administrative Law Judge (“ALJ”), Suzanne Krolikowski, held a hearing. (ECF No. 8-3).              On

April 21, 2016, the ALJ found that Plaintiff was not disabled under the Social Security Act. (ECF

No. 8-2, pp. 15-27).



1Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
       After exhausting all administrative remedies thereafter, Plaintiff filed this action. The

parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 10 and 13). The issues are

now ripe for review.

II. LEGAL ANALYSIS

       A. STANDARD OF REVIEW

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.      20 C.F.R. §404.1520(a).     The ALJ must
                                                2
determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the

impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.      The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B.      Step 3 - Listing 12.05(C)

       Plaintiff argues that the ALJ erred in failing to find that Plaintiff meets the requirements of

Listing 12.05(C). (ECF No. 10, pp. 18-19). In step three of the analysis, the ALJ must determine

if the claimant’s impairment meets or is equal to one of the impairments listed in 20 C.F.R., Pt.

404, Subpt. P, Appx. 1. Jesurum v. v. Secretary of Health and Human Services, 48 F.3d 114,

117 (3d Cir. 1995). An applicant is per se disabled if the impairment is equivalent to a listed

impairment and, thus, no further analysis is necessary. Burnett v. Commissioner, 220 F.3d 112,

119 (3d Cir. 2000).

       At issue in this case is Listing 12.05(C) (intellectual disability). See, 20 C.F.R. pt. 404,

subpt. P, app. 1 §12.05. Listing 12.05 – Intellectual Disability provides, in relevant part:

       Intellectual disability refers to significantly subaverage general intellectual function
                                                  3
       with deficits in adaptive functioning initially manifested during developmental
       period; i.e., the evidence demonstrates or supports onset of the impairment before
       age 22.

       The required level of severity for this disorder is met when the requirements in A,
       B, C, or D are satisfied.

                                         .       .      .

       C. A valid verbal, performance, or full scale IQ of 60 through 70 and a physical or
       other mental impairment imposing an additional and significant work-related
       limitation or function;

20 C.F.R. pt. 404, subpt. P., app. 1 §12.05(C). Thus, to satisfy Part C, Plaintiff must have: 1)

significantly subaverage intellectual functioning with deficits in adaptive functioning initially

manifested during developmental period (i.e., before age 22); 2) a valid verbal, performance, or

full scale IQ of 60 through 70, and 3) a physical or other mental impairment imposing an additional

and significant work-related limitation or function. 20 C.F.R. pt. 404, subpt. P., app. 1 §12.05C.

To be found presumptively disabled, a plaintiff must meet all of the criteria of a Listing. 20 CFR

§§404.1525(c)(3), 416.925(c)(3). An impairment that meets only some of the criteria, “no matter

how severely, does not qualify” for a per se disability determination. Sullivan v. Zebley, 493 U.S.

521, 530 (1990).

       Plaintiff asserts that his lowest valid IQ score is 66 and the ALJ improperly rejected the

same. (ECF No. 11, pp. 9-12). “An ALJ may reject IQ scores that are inconsistent with the

record as long as the basis for doing so is adequately explained. Yurek v. Colvin, 2014 WL

4078592, at *9 (M.D.Pa. Aug.18, 2014) (citing Schmidt v. Commissioner of Social Security, 2013

WL 1386881 at *1 (W.D.Pa. April 4, 2013). See also Markle v. Barnhart, 324 F.3d 182, 187 (3d

Cir.2003) (it is not required to accept a claimant's IQ scores and [an ALJ] may reject scores that

are inconsistent with the record).”   Jones v. Colvin, No. 1:14-CV-00282, 2015 WL 3646313, at

*6 (W.D. Pa. June 10, 2015). According to the Program Operations Manual System (POMS),

“IQ scores tend to stabilize by the age of 16. Regardless of the claimant’s age at adjudication,

                                                4
reliable IQ testing obtained at age 16 or older is valid to support the IQ findings required under

listing 12.05” POMSDI 24515.020(c)(5)(a).

        As noted by the ALJ in this case, there are two competing valid full scale IQs of 77 and 66

since the time Plaintiff attained the age of 16. (ECF No. 9-2, p. 19). As a result, the ALJ was

required to weigh this evidence in light of all of the other evidence of record in this case. The

ALJ did just that explaining in detail her basis for the same.

        In terms of the requirements in paragraph C, they are not met because the claimant
        does not have a valid verbal, performance and, or full scale IQ of 60 through 70
        and a physical or other mental impairment imposing an additional and significant
        work-related limitation of function. The claimant’s high school transcripts include
        a prior 1981 psychological evaluation and testing on the Wechsler Intelligence
        Scale for Children – revised (WISC-rev) on which he obtained a FSIQ of 79 (Ex.
        11F/2). In 1984, at age 17, the claimant was administered the Wechsler-Adult
        Intelligence Scale-revised (WAIS-rev) and obtained a full scale IQ of 77, generally
        consistent with the earlier testing (Ex. 11F/3). He had earlier WISC testing in 1979
        and obtained a FSIQ of 89 (Ex. 11F/19). The undersigned finds the recent
        consultative examiner’s testing results at Exhibit 14F, including a full scale IQ of
        66, are not consistent with the earlier IQ testing scores, the claimant’s semi-skilled
        work history, his reported activities of daily living, and his abilities and testimony at
        the hearing. During the interview, the examiner found observed (sic) that the
        claimant was cooperative and his manner of relating and social skills were found
        to be adequate (Ex. 14F). Similarly, at the hearing, the claimant was friendly,
        articulate and able to provide an extensive medical, family, and educational
        background beginning in childhood. He expressed extremely good insight into his
        medical conditions and history. His hearing testimony and other evidence of
        record does not support the testing results indicating a full scale IQ of 66, in the
        deficient category of mildly impaired intellectual disability, and therefore the
        undersigned does not find the WAIS-IV testing results at Exhibit 14F a valid
        indication of the claimant’s abilities.

(ECF No. 8-2, p. 19). In other words, the ALJ rejected the full scale IQ of 66 as inconsistent with

other full scale IQ scores, Plaintiff’s work history, his activities of daily living and his abilities and

testimony at the hearing. Id.         Based on a review of the record, I find there is substantial

evidence to support the ALJ’s findings in this regard. (ECF No. 8-2, pp. 15-27). Consequently,

remand on this basis is not warranted.2


2 Plaintiff also suggests that the ALJ erred in failing to assess whether Plaintiff had deficits in adaptive
functions manifesting before the age of 22. (ECF No. 11, pp. 12-14). As I stated previously, to be found
                                                     5
        An appropriate order shall follow.




presumptively disabled, a plaintiff must meet all of the criteria of a Listing. 20 CFR §§404.1525(c)(3),
416.925(c)(3). An impairment that meets only some of the criteria, “no matter how severely, does not
qualify” for a per se disability determination. Sullivan v. Zebley, 493 U.S. 521, 530 (1990). Since the
ALJ found that Plaintiff failed to meet one of the criteria of 12.05(C), I find the ALJ did not err in failing to
discuss whether Plaintiff had deficits in adaptive functioning manifesting before the age of 22.
                                                        6
                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DARRYL CONQUEST,                                       )
                                                       )
                      Plaintiff,                       )
                                                       )
         -vs-                                          )         Civil Action No. 17-158
                                                       )
NANCY A. BERRYHILL,3                                   )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
         Defendant.                                    )


AMBROSE, Senior District Judge



                                        ORDER OF COURT

         THEREFORE, this 28th day of January, 2019, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 10) is denied and Defendant’s Motion for Summary Judgment

(ECF No. 13) is granted.



                                                       BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge




3Nancy A. Berryhill became acting Commissioner of Social Security on January 23, 2017, replacing
Carolyn W. Colvin.
